This is an appeal by the state of Mississippi, acting in behalf of the state highway commission, from a condemnation proceeding instituted in the county court of Newton county, and appealed to the circuit court. In the circuit court, the state moved for a trial de novo, which motion was overruled, and the state declined to plead further, and judgment was entered affirming the county court.
The main contention on the appeal has reference to whether a trial de novo should have been granted in the *Page 266 
circuit court on appeal from the county court. By section 1497, Code of 1930, under the chapter on eminent domain, it is provided that on appeal to the circuit court a case shall be tried de novo. By section 704, Code of 1930, it is provided that appeals from the county court to the circuit court shall be on bill of exceptions and assignments of error, as was held in the case of City of Hattiesburg v. S.T. Pritchett (Miss.), 134 So. 140, decided May 4, 1931, in which case it was held that there should be no trial de novo in the circuit court. That case controls here. In the present case there were no assignments of error filed in the circuit court raising the other questions, and none can be noticed on the appeal here. This court only reviews matters presented to the court below.
The judgment of the circuit court will therefore be affirmed.
Affirmed.